Citation Nr: 0626601	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  05-00 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to February 13, 2004 
for the grant of service connection for post-traumatic stress 
disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1968 to 
June 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for PTSD and assigned 
a 50 percent disability rating.  A notice of disagreement was 
received in July 2004, a statement of the case was issued in 
January 2005, and a substantive appeal was received in 
January 2005.  An RO hearing was held in June 2005 and a 
Board hearing at the local RO was held in May 2006.

The veteran submitted additional evidence to the Board at the 
May 2006 hearing.  In his hearing testimony, the veteran 
waived RO consideration of additional evidence. 

The Board notes that in November 2004, the veteran submitted 
another notice of disagreement to initiate an appeal of the 
50 percent disability rating assigned to his PTSD.  In his 
notice of disagreement, the veteran specifically requested a 
rating of not less than 70 percent.  In a July 2005 rating 
decision, the RO increased the veteran's disability rating 
for his PTSD to 70 percent.  Thus, this is a full grant of 
the benefits sought on this matter. 

Further, at the June 2005 RO hearing, in conjunction with the 
issue of increased rating for his PTSD, the veteran gave 
testimony concerning the issue on appeal.  A supplemental 
statement of the case must be issued by the agency of 
original jurisdiction if it receives additional pertinent 
evidence after the issuance of the statement of the case.  
38 C.F.R. § 19.31(b)(1).  In the instant case, a supplemental 
statement of the case was not issued showing consideration of 
his hearing testimony.  However, the Board finds that the 
veteran's testimony was duplicative of statements and medical 
evidence already of record and thus, is not considered 
pertinent as to require the issuance of a supplemental 
statement of the case.   


FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO denied entitlement 
to service connection for PTSD, and the veteran did not file 
a notice of disagreement.  

2.  In July 1998, the veteran filed a claim to reopen his 
claim for service connection for PTSD, which was denied in an 
October 1998 rating decision.  A notice of disagreement was 
received in March 1999 and a statement of the case was issued 
in March 1999, but the veteran did not file a substantive 
appeal.

3.  In a September 2000 rating decision, the RO considered 
additional VA treatment records and again denied entitlement 
to service connection for PTSD, and the veteran did not file 
a notice of disagreement.

4.  On February 13, 2004, the veteran filed an informal claim 
for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  The October 1998 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002).

3.  The September 2000 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
2002).

4.  The criteria for assignment of an effective date prior to 
February 13, 2003, for the grant of service connection for 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

In March 2006, the veteran signed a VCAA Notice Response form 
indicating that he had received VCAA notice and had 
additional information and evidence to submit to the VA, 
which was done at the May 2006 Board hearing.  Although, it 
appears that a complete copy of the VCAA notice sent to the 
veteran is not in the claims file, based on the two pages in 
the file and the signed VCAA Notice Response, the Board finds 
that the record shows that the claimant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the pages of record of the VCAA 
letter notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, in 
February 2004, the appellant filed a claim to reopen for 
service connection for PTSD, which was denied in a June 2004 
rating decision.  Subsequently, a VCAA letter was issued.  
The VCAA letter notified the claimant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
prior to certification of the veteran's claim to the Board in 
April 2006.  The contents of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  In the present appeal, the pages of 
record of the VCAA notice showed that the appellant was 
provided the types of evidence necessary to establish an 
effective date for the disability on appeal.  Further, it 
appears that a subsequent notice was sent to the veteran 
outlining the requirements for a disability rating and an 
effective date.  The Board notes that the July 2005 rating 
decision granted the veteran's request for a disability 
rating of 70 percent, so any question as to inadequate notice 
as to that element (as well as the other elements listed in 
Dingess/Hartman) is not before the Board.  Under these 
circumstances, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby). 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA 
treatment records and a VA examination report.  Further, the 
veteran was afforded a Board hearing in May 2006.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4) (2005).  No additional pertinent evidence has 
been identified by the claimant.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case where 
the law and not the facts is dispositive, additional efforts 
to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has notified the veteran of 
the requirements of VCAA as evidenced by the March 2006 
signed VCAA Notice Response.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.

Analysis

The veteran contends that he is entitled to an effective date 
prior to February 13, 2004 for service connection for PTSD.  
The veteran asserts that according to private treatment 
records, he was first diagnosed with PTSD in February 1998 
and, thus, the effective date should be from the date of this 
diagnosis.  The statutory and regulatory guidelines for the 
determination of an effective date of an award of disability 
compensation are set forth in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  The effective date of an evaluation and an 
award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date the claim was received or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400. 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a).

The veteran filed an original claim for PTSD in January 1998.  
A May 1998 VA examination determined that the veteran did not 
meet the criteria for PTSD and the medical evidence at that 
time including the veteran's service medical records and 
private treatment records dated September 1997 to December 
1997 did not show a diagnosis of PTSD.  The veteran's claim 
was denied in June 1998 as there was no medical evidence of a 
diagnosis of PTSD.  The veteran did not file a notice of 
disagreement, thus the RO's June 1998 determination is final.  
38 U.S.C.A. § 7105.  Rather, the veteran filed a claim to 
reopen for service connection for PTSD in July 1998, which 
was denied by the RO in October 1998.  Even though the 
veteran submitted additional private treatment records with 
his claim to reopen, which indicated a diagnosis of PTSD by 
history in February 1998 and showed subsequent notations of 
PTSD, the veteran's claim was still denied because there was 
no confirmed diagnosis of PTSD.  The veteran filed a notice 
of disagreement in March 1999 and a statement of the case was 
also issued in March 1999.  However, the veteran failed to 
file a substantive appeal; thus the RO's October 1998 
determination is final.  38 U.S.C.A. § 7105.  In a September 
2000 rating decision, the RO noted that a timely substantive 
appeal had not been filed, but again denied service 
connection for PTSD after reviewing new VA treatment records 
dated from March 1998 to April 1999, which initially 
indicated that PTSD should be ruled out in March 1998 and 
then showed that it was unlikely in October 1998.  The 
veteran did not file a notice of disagreement, and the RO's 
May 2000 determination is final.  38 U.S.C.A. § 7105.

Thus, when the veteran filed his claim of service connection 
for PTSD in February 2004, it was a claim to reopen since 
there were prior final disallowances of his claim in June 
1998, October 1998 and September 2000.  There is no evidence 
that indicates any intent on the part of the veteran to apply 
for compensation for PTSD after the September 2000 rating 
decision until the February 2004 claim.  The assigned 
effective date of February 13, 2004, is the date of receipt 
of the veteran's claim to reopen.  Because the June 1998, 
October 1998 and September 2000 rating decisions are final, 
the claims upon which those decisions were based cannot serve 
as the basis for assignment of an effective date for a 
subsequent award of service connection.  The veteran's claim 
to reopen was date-stamped as received by VA on February 13, 
2004, which is the date that was assigned by the RO as the 
effective date for the grant of service connection for PTSD.  
Absent an allegation and finding of clear and unmistakable 
error in the RO decisions (the presence of which has not been 
alleged) the desired earlier effective cannot be assigned.

The veteran has argued that the VA practitioners misdiagnosed 
his psychological disorder in 1998.   The veteran bases his 
contentions on the 1998 private treatment records that 
indicated PTSD by history with subsequent notations of PTSD; 
1998 to 2000 VA treatment records that showed the veteran 
discussed his Vietnam experiences with VA doctors; and 
apparent oral statements of his current VA doctor.  August 
2005 VA treatment records indicated that the veteran was 
subsequently diagnosed with PTSD along with other 
psychological disorders after seeking treatment at the Mayo 
clinic, but there is no clear statement that the veteran had 
ever been misdiagnosed.  Regardless, the veteran is 
essentially requesting that the Board judge the probative 
value and credibility of the prior evidence of record in 
light of his current medical records and diagnosis of PTSD.  
Nevertheless, the Board is unable to conduct such an analysis 
as the principle of finality and effective date regulations 
do not allow for review of the prior final decisions based on 
recently obtained evidence suggesting a previous 
misdiagnosis.

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for PTSD is February 
13, 2004, the date the RO received the veteran's claim to 
reopen his PTSD.  While the Board is sympathetic to the 
veteran's beliefs that an earlier effective date is 
warranted; under the circumstances, the Board is precluded by 
statute and regulation from assigning an effective date prior 
to February 13, 2004 for the granting of service connection 
for PTSD.  Accordingly, the preponderance of the evidence is 
against the claim for an effective date earlier than February 
13, 2004.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).



ORDER

The appeal is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


